536 F.2d 303
UNITED STATES of America, Plaintiff-Appellee,v.Truman Lloyd ADAMS, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Doris WHITE, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Leo FIX, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Vonnie YANCEY, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.William HAYDEN, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Fred SCHWARY, Defendant-Appellant.
Nos. 73-1173 to 73-1177 and 73-1191.
United States Court of Appeals,Ninth Circuit.
May 12, 1976.Rehearing and Rehearing In Banc Denied Aug. 3, 1976.

Oscar B. Goodman (argued), of Goodman & Snyder, Las Vegas, Nev., for defendants-appellants.
Mervyn Hamburg, Atty.  (argued), of U. S. Dept. of Justice, Washington, D. C., for plaintiff-appellee.
OPINION
Before MERRILL and WALLACE, Circuit Judges, and ANDERSON,* District Judge.
PER CURIAM:


1
The showing here made as to whether normal investigative procedures have been tried and failed, or that they reasonably appear to be unlikely to succeed if tried, or to be too dangerous, is undistinguishable from the showing made in United States v. Kalustian et al., 529 F.2d 585 (9th Cir. 1975), and there held to be insufficient.  On the authority of that case,


2
Judgment reversed.



*
 Honorable J. Blaine Anderson, United States District Judge for the District of Idaho, sitting by designation